Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 1 of 39
JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither ieplne nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
United American Muslim Association of New York, Inc. Great American Insurance Group d/b/a Great American Insurance
Company
(b) County of Residence of First Listed Plaintiff Philadelphia County County of Residence of First Listed Defendant _ Hamilton County
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Te elephone Number) Attorneys (If Known)
Stan Shnayder, Esq.; Kats, Jamison & Associates Alexandra Rogin; Eckert Seamans Cherin & Mellott, LLC
1 Bustleton Pike, Feasterville, PA 19053 Two Liberty Place, 50 S. 16th St., Floor 22, Philadelphia, PA 19102
T: (215) 396-9001 / F: (215) 396-8388 T: (302) 552-293 / F: (302) 574-7401
IJ. BASIS OF JURISDICTION (Place an “X” in One Box Only) WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
0 1 U.S. Government O13. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
2° U.S. Government 4 Diversity Citizen of Another State (K2  & 2 Incorporated and Principal Place W5 ws
Defendant (Indicate Citizenship of Parties in Item II!) of Business In Another State
Citizen or Subject of a- 73 3 Foreign Nation 06 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
& 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 O 375 False Claims Act
QO 120 Marine © 310 Airplane O) 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal 0 376 Qui Tam (31 USC
1 130 Miller Act CO 315 Airplane Product Product Liability DB 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights 0) 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability OC 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 1 368 Asbestos Persona! O 835 Patent - Abbreviated 0) 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C7 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
1 160 Stockholders’ Suits 0) 355 Motor Vehicle O 371 Truth in Lending Act C1 862 Black Lung (923) ) 850 Securities/Commodities/
8 190 Other Contract Product Liability CG 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
G 195 Contract Product Liability | 360 Other Personal Property Damage Relations 11 864 SSID Title XVI G 890 Other Statutory Actions
© 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) CG 891 Agricuitural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters
Medical Malpractice =| Leave Act © 895 Freedom of Information
[REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 10 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 896 Arbitration
220 Foreclosure DB 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
© 230 Rent Lease & Ejectment © 442 Employment G 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
QO} 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 1 530 General CO 950 Constitutionality of
O 290 Ail Other Real Property O 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: C462 Naturalization Application
0 446 Amer. w/Disabilities -| 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

O1 Original $K2 Removed from O 3 Remanded from 0 4 Reinstated or © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 1332

 

VI. CAUSE OF ACTION

Brief description of cause:
Plaintiff alleges defendant breached an insurance policy by not paying a claim

 

 

 

 

VII. REQUESTED IN () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 264,672.06 JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE _ "DOCKET NUMBER _
"| | ae ATURE OF AT WA Zs ECORD
F 2 bth {4 ONLY ~ ree

 

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 2 of 39

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: Kats, Jamison & Associates, 1 Bustleton Pike, Feasterville, PA 19053

 

Address of Defendant: Eckert Seamans Cherin & Mellott, LLC, Two Liberty Place, 50 S. 16th Street, Floor 22, Philadelphia, PA 19102

 

Place of Accident, Incident or Transaction: Pennsylvan la

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No Vf
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No Y
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / [e] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare: 05/07/2019 3220189

Attorney LD. # (if applicable)

 
 

 

 

 

Attorney-at-Law / Pro Se Plairkéf

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Ol 1 Indemnity Contract, Marine Contract, and Ail Other Contracts 1. Insurance Contract and Other Contracts
[1 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust [1] 4. Marine Personal Injury
[] 5. Patent . [] 5. Motor Vehicle Personal Injury
[|] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
[| 7. Civil Rights [] 7. Products Liability
( #8. Habeas Corpus [] 8. Products Liability— Asbestos
| 9. Securities Act(s) Cases L] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

,___ Alexandra D. Rogin, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

pare: 05/07/2019 Abner

Attorney-at-Law / Pro Se Plainti,

 
  

. 322018

Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 3 of 39

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: Kats, Jamison & Associates, 1 Bustleton Pike, Feasterville, PA 19053

 

Ad@ress: of Uietiendert: Eckert Seamans Cherin & Mellott, LLC, Two Liberty Place, 50 S. 16th Street, Floor 22, Philadelphia, PA 19102

 

Place of Accident, Incident or Transaction: Pennsylvania

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ No
case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

oare, 05/07/2019 SH Lofersn fea — 3220189

 

 

 

 

 

Attorney-at-Law / Pro Se Maintiff Attorney LD. # (if applicable)
CIVIL: (Place a V in one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[J 1 Indemnity Contract, Marine Contract, and All Other Contracts 1 Insurance Contract and Other Contracts
(1 2. FELA [.] 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury C1 3. Assault, Defamation
[} 4. Antitrust L] 4. Marine Personal Injury
L] 5. Patent [] 5. Motor Vehicle Personal Injury
[] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
C] 7. Civil Rights [J 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
L] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I Alexandra D. Rogin, Esq.

 

, counsel of record er pro se plaintiff, do hereby certify:

IK Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

pate, 05/07/2019 A byleada_ Fa 322018
ttorney-at-Law / Pro Se Pladtiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ. 609 (5/2018)

 
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 4 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

United American Muslim Association of : CIVIL ACTION
New York, Inc.

Great American Insurance Group d/b/a
Great American Insurance Company

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

NO.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. o)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) C )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (Xx)
May 7, 2019 4 Lia id fy : Defendant
Date “Attorney-at-law Attorney for
215-851-8401 215-851-8383 arogin@eckertseamans.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 5 of 39

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (e) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 6 of 39

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED AMERICAN MUSLIM
ASSOCIATION OF NEW YORK, INC.,

Plaintiff,
Vv. i Case No.:
GREAT AMERICAN INSURANCE GROUP
D/B/A GREAT AMERICAN INSURANCE
COMPANY,

Defendant.

 

DEFENDANT’S NOTICE OF REMOVAL

Defendant, Great American Insurance Company (“Great American”), incorrectly sued as
Great American Insurance Group d/b/a Great American Insurance Company, hereby gives notice
of the removal to this Court of the case styled United American Muslim Association of New York,
Inc. v. Great American Insurance Group d/b/a Great American Insurance Company, Case ID
190400048 from the Philadelphia County Court of Common Pleas, Pennsylvania, pursuant to 28
U.S.C. § 1441, et seg., based upon the following grounds:

1. On April 1, 2019, plaintiff, United American Muslim Association of New York,
Inc. ““UAMA”) filed a complaint against Great American in the Court of Common Pleas for the
County of Philadelphia, Pennsylvania. (Compl., Ex. 1.)

a. By attaching a copy of the complaint hereto as Exhibit 1, Great American has
complied with the requirement under 28 U.S.C. § 1446(a) that it file copies of all process,
pleadings, and orders it has received in connection with the complaint.

a. Great American received the complaint via certified mail on April 18, 2019.
Case 2:19-cv-01991-WB Document 1 Filed 05/07/19 Page 7 of 39

4. This Notice of Removal is filed within 30 days of April 18, 2019, and, therefore,
removal of this action is timely under 28 U.S.C. § 1446(b).

Je This action is properly removed to this Court under 28 U.S.C. § 1441 because this
district/division embraces the place where the complaint is pending.

6. Great American is the only defendant named in this action, so the requirement
that all defendants consent to removal in certain circumstances does not apply. See 28 U.S.C. §
1446(b).

7. Removal of this action is appropriate under 28 U.S.C. § 1441(a) because the
Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a) since the parties are
citizens of different states and the amount in controversy exceeds $75,000 exclusive of interest.

8. Great American is a citizen of Ohio under 28 U.S.C. § 1332(c)(1) because it was
incorporated by, and maintains its principal place of business in, Ohio.

9, UAMA is a citizen of New York under 28 U.S.C. § 1332(c)(1) because it was
incorporated by New York, and, upon information and belief, maintains its principal place of
business in New York.

10. The fact that UAMA seeks to recover an amount in excess of $75,000 is
demonstrated by the estimate for repairs attached to the complaint as Exhibit A. (See Compl.,
Ex. 1, at Ex. A (p. 19))

i. Pursuant to 28 U.S.C. § 1446(d), Great American will promptly file a copy of this
notice of removal with the Philadelphia County Court of Common Pleas, Pennsylvania, and

serve it on counsel for UAMA.
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 8 of 39

12.

upon Plaintiff.

Written notice of the filing of this Notice of Removal will be promptly served

Respectfully submitted,

A iputenfQy

Alexandra D. Rogin (PA B& No.: 322018)
ECKERT SEAMANS CHERIN & MELLOTT, LLC
Two Liberty Place

50 South 16th Street

22nd Floor

Philadelphia, PA 19102

Tel: (215) 851-8401

Fax: (215) 851-8383

Email: arogin@eckertseamans.com

Michael A. Graziano (pro hac vice anticipated)
ECKERT SEAMANS CHERIN & MELLOTT, LLC
1717 Pennsylvania Avenue, N.W., Suite 1200
Washington, D.C. 20006

Tel: (202) 659-6671

Fax: (202) 659-6699

Email: mgraziano@eckertseamans.com

Counsel for Defendant
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 9 of 39

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Defendant’s Notice of
Removal was served via email and first-class U.S. Mail, postage prepaid, this 7th day of May,
2019, on the following counsel of record:

Stan Shnayder, Esq.

Kats, Jamison & Associates
1 Bustleton Pike
Feasterville, PA 19053

Steven Feinstein, Esq.
Feinstein Law Office
107 Wayne Court

West Chester, PA 19380

Counsel for Plaintiff

«

Aen Rogin, Esq. :
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 10 of 39

Exhibit A
KATS, JAMISON & ASSOCIATES
By: STAN SHNAYDER, ESQUIRE
Identification No.: 310913
1 Bustleton Pike
Feasterville, PA 19053

Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 11 of 39

Filed and Attested by the
MAW@ERiGA HE Judicial Records
01 APR(2029 10:26 am
M.~BRYANT

 

(215) 396-9001 Attorney for Plaintiff
UNITED AMERICAN MUSLIM : PHILADELPHIA COUNTY
ASSOCIATION OF NEW YORK, INC. ; COURT OF COMMON PLEAS
4800 Beaver Dam Road 5
Bristol PA 19007 ; APRIL TERM, 2019

: No.

V.

GREAT AMERICAN INSURANCE GROUP
D/B/A GREAT AMERICAN INSURANCE
COMPANY

301 E. Fourth Street

Cincinnati, OH 45202

NOTICE TO DEFEND
COMPLAINT IN CIVIL ACTION

NOTICE

You have been sued in court, If you wish to defend against the
claims set forth in the following pages, you must take action
within twenty (20) days after this complaint aud notice are
served, by entering a written appearance personally or by
attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned
that if you fail to do so the case may preceed without you and a
judgment may be entered against you by the court without
further notice for any money claimed in the complaint of for any
other claim or relief requested by the plaintiff. You may lose
money or property er other rights important to you.

You should take this paper to your lawyer at once. If you do not
have a lawyer or cannot afford one, go to or telephone the office
set forth below to find out where you can get legal help.

Philadelphia Bar Association
Lawyer Referral and Information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

AVISO

Le han demandado a usted en fa corte. Si usted quiere
defenderse de estas demandas expuestas en las paginas
siguientes, usted tiene veinte (20) dias de plazo al partir de la
fecha de la demanda y Ia notificacion, Hace falta ascentar una
comparencia escrita 0 en persona o con un abogado y entregar
a la corte en forma escrita sus defensas o sus objeciones a las
demandas en contra de su persona, Sea avisado que si usted no
se defiende, la corte tomara medidas y puede continuar la
demanda en contra suya sin previo aviso o notificacion, Ademas,
la corte puede decider a favor del demandante y requiere que
usted cuntpla con todas las provisiones de esta demanda. Usted
puede perder dinero o sus propiedades u otros derechos
importantes para usted.

Lleve esta demanda a un abogado immediatamente. Si no tiene
abogado o si no tiene el dinero suficiente de pagar tal servicio,
Vaya en persona o llame por telefono a la oficina cuya direccion
se encuentra escrita abajo para averiguar donde se puede
conseguir asistencia legal.

Asociacion De Licenciados
De Filadelfia
Servicio De Referencia E
Informacion Legal
One Reading Center
Filadelfia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 12 of 39

KATS, JAMISON & ASSOCIATES

By: STAN SHNAYDER, ESQUIRE MAJOR CASE
Identification No.: 310913
1 Bustleton Pike
Feasterville, PA 19053

 

(215) 396-9001 Attorney for Plaintiff
UNITED AMERICAN MUSLIM 5 PHILADELPHIA COUNTY
ASSOCIATION OF NEW YORK, INC. ’ COURT OF COMMON PLEAS
4800 Beaver Dam Road :

Bristol PA 19007 : APRILTERM, 2019
: No.
Vv.

GREAT AMERICAN INSURANCE GROUP
D/B/A GREAT AMERICAN INSURANCE
COMPANY

301 E. Fourth Street

Cincinnati, OH 45202

CIVIL ACTION

1. Plaintiff, United American Muslim Association of New York, Inc., is a corporation
organized and existing under the laws of the State of New York, authorized to do business in the
Commonwealth of Pennsylvania and having offices located at 4800 Beaver Dam Road, Bristol PA
19007

2. Defendant, Great American Insurance Group d/b/a Great American Insurance
Company, is a corporation duly organized and existing which is licensed to issue policies of
insurance in the Commonwealth of Pennsylvania and maintains its principal place of business at
301 E. Fourth Street, Cincinnati, OH 45202. Defendant regularly conducts business in the City
and County of Philadelphia.

3, Defendant in its regular course of business issued to Plaintiff a policy of insurance,
policy number PAC 174-33-91-00 covering a property Plaintiff owns located and situate as 5201
Emilie Road Levittown, PA 19057. Plaintiff is not in possession of the entire policy and it is

alleged that said policy is in the possession of Defendant.

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 13 of 39

4, At all times material hereto, Defendant was acting either individually or through its
duly authorized agents, servants, workmen or employees, who were acting within the course and
scope of their employment and on the business of said employer.

>. On or about January 9, 2018, while said policy of insurance was in full force and
effect, Plaintiff suffered a sudden and accidental direct physical loss to the insured premises,
resulting in damage to the insured premises in those areas and to the extent set forth in the building
estimate of JS Held, a true and correct copy of which is attached hereto, made part hereof, and
marked Exhibit "A".

6, Notice of Plaintiffs covered loss was given to Defendant in a prompt and timely
manner and Plaintiffhas done and otherwise performed all things required of them under the policy
of insurance issued by Defendant, including cooperating with Defendant's investigation;
mitigating damages where reasonable, required and/or possible; providing Defendant with all
available information and complying with all conditions precedent.

4 Defendant, despite demand for benefits under its policy of insurance has failed
and refused to pay to Plaintiffs those benefits due and owing under said policy of insurance.

8. Defendant has breached its contractual obligations to pay benefits to Plaintiffs for
a loss covered under Defendant's policy of insurance.

2 Solely as a result of Defendant's failure and refusal to pay benefits to Plaintiffs as
required under the aforementioned policy of insurance, Plaintiffs have suffered loss and damage

in an amount in excess of $50,000.00.

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 14 of 39

WHEREFORE, Plaintiffs demand judgment against Defendant in an amount in excess of

$50,000.00 together with interest and costs.

    

KATS, JAM \ & ASSOCIATES

BY:

 

STAN SHNAY! JER, ESQUIRE
Attorney for Plaintiff

Date: April 1, 2019

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 15 of 39

VERIFICATION

Plaintiff hereby states that that the statements made in the foregoing complaint are true
and correct to the best of my knowledge, information and belief.
The undersigned understands that the statements therein are made subject to the penalties

of 18 Pa.C.S. Section 4904 relating to unsworn falsification to authorities.

Cp Mss

= tain TuCkmen on hale
KL Unwed American ous Csecnithay

 

Date: 3/2 a/ 2013

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 16 of 39

EXHIBIT “A”

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 17 of 39

QO JSIHELD

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

Client: United American Muslim
Property: 5201 Emile Rd.
Levittown, PA 19057

Operator: PHASAN

Type of Estimate: © <NONE>
Date Entered: 3/5/2018 Date Assigned:

Price List: PAPH8X FEB18
Labor Efficiency: | Restoration/Service/Remodel
Estimate: 18010765-UNITED-MUSL

This estimate is based on a site inspection completed by Patrick Hasan on 02/14/18 & 02/27/2018.
This opinion of probable cost is based on the level of detail of "as-built" conditions provided to us by site inspections. We have
not been provided any plans for the structure, nor was demolition complete at time of inspection.

General Building Description: School
Cause of Damage: Water via frozen pipes

Scope Recap: Removal and replacement/repair of water damaged interior finishes & components. This opinion reflects J.S.
Held's assumption of the pre-loss configuration. The pricing contemplates the use of contemporary materials of "like, kind and
quality". Furthermore, this evaluation is governed by the following assumptions and exclusions.

Assumptions:

- Access given by Insured Representatives

- Environmental Report prepared by LEA

- Field Measurements

- Floor Plans by Insured

- Information and documentation received and reviewed to date

Exclusions:

- ACM/Lead/Mold separate s

- Code Upgrades (Unless it is included above)

- Permit fees (excluded/TBD)

- Architectural & Engineering fees (excluded/TBD)

This estimate is subject to review by the Insurance Carrier(s) per contract/policy terms and conditions.

J.8. Held LLC recommends that all costs that are anticipated to be part of the claim are submitted for review prior to executing
contracts. To the extent that repair costs proceed on a time and materials basis, we recommend that that the adjustment team
monitor these repairs and that the insured keep appropriate records, sign in sheets and documentation of these repairs. This
document is prepared for the adjustment team. Reliance upon this document are for the sole use of the intended recipients. J.S,
Held LLC reserves the right to change their opinion should further information become available following the preparation of
this presentation.

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 18 of 39

uh) JSIHELD

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

18010765-UNITED-MUSL

 

 

 

 

 

 

 

 

 

 

 

2nd Floor
-————— 36 Room13 Height: 8"
Ao"

| 912.77 SF Walls 764.69 SF Ceiling

Me toad _ 1677.46 SF Walls & Ceiling 164.69 SF Floor

| 84.97 SY Flooring 114.10 LF Floor Perimeter

| nr a 114.10 LF Ceil. Perimeter

—_—z ae Pett
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
1. R&R Drywall - hung, taped, ready for 191.17 SF 1.84 5.62 71.46 428.83 (146.39) 282.44
texture - substrate for ceiling tile*
2. R&R Acoustic ceiling tile furring 191.17 SF 0.81 2.29 31.44 188.58 (55.13) 133.45
3. R&R Acoustic ceiling tile 191.17 SF 3.43 17.55 134.66 807.93 (291.14) 516.79
4, Seal & paint acoustic ceiling tile 764.69 SF 0.95 13.31 147,96 887.73 (443.87) 443.86
5. R&R Fluorescent light fixture 2,00 EA 112.41 6.27 46.22 277.31 (249.21) 28.10
6. Paint masonry 912.77 SF 0.69 15.33 129.02 774.16 (387.10) 387,06
7, Paint door/window trim & jamb - 2 1.00 EA 24,32 0.24 4.90 29.46 (14.74) 14.72
coats (per side)
8. Paint door slab only - 2 coats (per side) 1.00 EA 29.22 0.40 5.92 35.54 (17.77) 17.77
HAZ-MAT
9, Containment Barrier/Airlock/Decon., 21.00 SF 0.84 1.36 3.54 22.54 (0.00) 22.54
Chamber - portal egress/ingress*
10. Tear out asbestos vinyl floor covering 764.69 SF 2.84 7.80 435.90 2,615.42 (0.00) 2,615.42
(no haul off)
11. Remove asbestos floor mastic (no haul 764.69 SF 3.47 2.29 531.16 3,186.92 (0.00) 3,186.92
off
12. HEPA Vacuuming - Detailed - (PER 764.69 SF 0.75 41.29 114.70 729.51 (0.00) 729.51
SF)
13, Clean the floor 764.69 SF 0.50 28.02 76,58 486.95 (0.00) 486.95
14, Floor leveling cement / patch-in 764.69 SF 2.50 34.41 389,22 2,335.36 (2,335.36) 0.00
15. Vinyl tile 764.69 SF 3.51 101.40 557,10 3,342.56 (3,342.56) 0.00
16. Cove base molding - rubber or vinyl, 114,10 LF 2.46 11.64 58.46 350.79 (350.79) 0.00
6" high
Totals: Room13 289,22 2,738.24 16,499.59 7,634.06 8,865.53
18010765-UNITED-MUSL 12/4/2018 Page: 2

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 19 of 39

W)JS|HELD

 

1845 Wainut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

 

Bathroom-1

Height: 8"

 

536.46 SF Walls

763.78 SF Walls & Ceiling
25.26 SY Flooring
67.06 LF Ceil. Perimeter

227,32 SF Ceiling
227.32 SF Floor
67.06 LF Floor Perimeter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE - TAX O&P RCV DEPREC. ACV
17, General Demolition - per hour - labor 24,00 HR 42.03 0.00 201.74 1,210.46 (0.00) 1,210.46
time to remove/dispose of portion of
plaster ceiling & lath*
18. R&R Suspended ceiling system - 2' x 227,32 SF 3.36 18,55 156.48 938,82 (357.65) 581.17
4!
19. R&R Fluorescent - acoustic grid 2,00 EA 367,33 25.23 151.96 911.85 (883.75) 28.10
fixture - 4 tube - High grd
20. Seal/prime then paint more than the 223.52 SF 0.74 2.15 33,52 201.07 (100.54) 100.53
ceiling perimeter (2 coats)
21. Paint door/window trim & jamb - 2 1.00 EA 24.32 0.24 4.90 29.46 (14.74) 14.72
coats (per side)
Totals: Bathroom-t 46.17 548.60 3,291.66 1,356.68 1,934.98
2 |* |
l ft | | Room2 (No Number) Height: 8'
i & | | 595.13 SEF Walls 462,87 SF Ceiling
mY Fi csiciieniss =| 1057.99 SF Walls & Ceilin 462,87 SF Floor
ie Say | g
re L 51.43 SY Flooring 72.06 LF Floor Perimeter
ake 86.06 LF Ceil. Perimeter
"i EX
Subroom: Closet (1) Height: 8°
245.79 SF Walls 54.59 SF Ceiling
iz 300.38 SF Walls & Ceiling 54.59 SF Floor
6.07 SY Flooring 28.39 LF Floor Perimeter
j 42.39 LF Ceil. Perimeter
—_
ue
Missing Wall - Goes to Floor 7X68" Opens inte ROOM2_NO_NU
Missing Wall - Goes to Floor T'X6'8" - Opens into ROOM2_NO_NU
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
22. R&R Drywall - hung, taped, ready for 54.59 SF 1.84 1.61 20,40 122.46 (41.80) 80.66
texture - substrate for ceiling tile*
23. R&R Acoustic ceiling tile furring 54.59 SF 0.81 0,66 9.00 53.88 (15.74) 38.14
18010765-UNITED-MUSL 12/4/2018 Page: 3

Case ID: 190400048 ©
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 20 of 39

WO ISIHELD

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

CONTINUED - Room2 (No Number)

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
24. R&R Acoustic ceiling tile 54.59 SF 3,43 5.01 38.46 230,72 (83.14) 147.58
25. Seal & paint acoustic ceiling tile 54,59 SF 0.95 0.95 10.58 63,39 (1,71) 31.68
26, Paint masonry 840.92 SF 0.69 14.13 118.86 713,22 (356.63) 356.59
27, Paint door/window trim & jamb - 2 2.00 EA 24,32 0.48 9.82 58.94 (29.48) 29.46
coats (per side)

28, Paint door slab only - 2 coats (per side) 2.00 EA 29.22 0.79 11.84 71.07 (35.54) 35.53
HAZ-MAT

29. Containment Barrier/Airlock/Decon. 21.00 SF 0.84 1.36 3.54 22,54 (0.00) 22.54
Chamber - portal egress/ingress*

30. Tear out asbestos vinyl floor covering 517.45 SF 2.84 5.28 294,98 1,769.82 (0.00) 1,769.82
(no haul off)

31. Remove asbestos floor mastic (no haul 517.45 SF 3.47 1.55 359.44 2,156.54 (0.00) 2,156.54
off)

32. HEPA Vacuuming - Detailed - (PER 517.45 SF 0.75 27.95 77.62 493.66 (0.00) 493.66
SF)

33, Clean the floor 517.45 SF, 0,50 18.96 51.80 329,49 (0.00) 329.49
34. Floor leveling cement / patch-in $17.45 SF 2.50 23.29 263.38 1,580.30 (1,580.30) 0.00
35. Vinyl tile 517.45 SF 3.51 68.61 376.98 2,261.84 (2,261.84) 0.00
36, Cove base molding - rubber or vinyl, 100.45 LF 2.46 10.25 51.48 308,84 (308.84) 0.00
6" high

Totals: Room2 (No Number) 180.88 1,698.18 10,236.71 4,745.02 5,491.69

eT

 

Roomli1 Height: 8'
556.88 SF Walls 411.40 SF Ceiling
Eu 968.28 SF Walls & Ceiling 411.40 SF Floor
45.71 SY Flooring 67.28 LF Floor Perimeter
81.28 LF Ceil. Perimeter

 

 

18010765-UNITED-MUSL 12/4/2018 Page: 4

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 21 of 39

Q)JS|IHELD

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

 

Subroom: Closet (1) Height: 8'
245.79 SF Walls 54.59 SF Ceiling
300.38 SF Walls & Ceiling 54.59 SF Floor
6.07 SY Flooring 28.39 LF Floor Perimeter

42.39 LF Ceil. Perimeter

 

 

 

 

Missing Wall - Goes to Floor 7’ X6'8" Opens into ROOM1

Missing Wall - Goes to Floor 7'X 6'8" Opens into ROOM1

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV  DEPREC. ACV

37. R&R Drywall - hung, taped, ready for 54.59 SF 1,84 1.61 20.40 122.46 (41.80) 80.66

texture - substrate for ceiling tile*

38. R&R Acoustic ceiling tile furring 54.59 SF 0.81 0.66" 9.00 53,88 (15.74) 38.14

39. R&R Acoustic ceiling tile 54.59 SF 3.43 5.01 38.46 230.72 (83.14) 147.58

40. Seal & paint acoustic ceiling tile 54.59 SF 0.95 0.95 10.58 63.39 (31.71) 31.68

41. Paint masonry 802.67 SF 0.69 13.49 113.46 680.79 (340.41) 340.38
, 42. Detach & Reset Classroom cabinetry - 54.59 LF 7.00 0.00 76.42 458.55 (0.00) 458.55

coat hook bar*

43. Paint door/window trim & jamb - 2 2.00 EA 24,32 0.48 9.82 58.94 (29,48) 29.46

coats (per side)

44, Paint door slab only - 2 coats (per side) 2.00 FA 29.22 0.79 11.84 71.07 (35.54) 35.53

HAZ-MAT

45. Containment Barrier/Airlock/Decon. 21.00 SF 0.84 1.36 3.54 22.54 (0.00) 22.54

Chamber - portal egress/ingress*

46. Tear out asbestos vinyl floor covering 465.99 SF 2.84 4.75 265.64 1,593.80 (0.00) 1,593.80

(no hau! off)

47. Remove asbestos floor mastic (no haul 465.99 SF 3.47 1.40 323.68 1,942.07 (0.00) 1,942.07

off)

48, HEPA Vacuuming - Detailed - (PER 465.99 SF 0.75 25,16 * 69,90 444,55 (0.00) 444,55

SF)

49. Clean the floor 465.99 SF 0.50 17.08 46,66 296.74 (0.00) 296.74

50. Floor leveling cement / patch-in 465.99 SF 2.50 20.97 237.20 1,423.15 (1,423.15) 0.00

51. Vinyl tile 465.99 SF 3.51 61.79 339.48 2,036.89 (2,036.89) 0.00

52. Cove base molding - rubber or vinyl, 95.67 LF 2.46 9.76 49.04 294.15 (294,15) 0.00

6" high

Totals: Room11 165.26 1,625.12 9,793.69 4,332.01 5,461.68
18010765-UNITED-MUSL 12/4/2018 Page: 5

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 22 of 39

Yi JSIHELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

Room4 (No Number) Height: 8°
472.04 SF Walls 171.67 SF Ceiling
643.71 SF Walls & Ceiling 171.67 SF Floor
19.07 SY Flooring 59.01 LF Floor Perimeter

59.01 LF Ceil. Perimeter

 

 

 

 

DESCRIPTION , QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
53. Floor prep (scrape rubber back residue) 171.67 SF 0.59 0.00 20.26 121,55 (121.55) 0.00
54, Glue down carpet 197.42 SF 2.25 20.14 92.86 557.20 (557.20) 0.00
15 % waste added for Glue down carpet.

55, Cove base molding - rubber or vinyl, 59.01 LF 1.93 4.14 23.60 141.63 (141.63) 0.00
4" high

Totals: Room4 (No Number) 24.28 136.72 820.38 820.38 0.00

 

Room5 (Office) ' Height: 8'
563.13 SF Walls 294,23 SF Ceiling
Nun 857.35 SF Walls & Ceiling 294.23 SF Floor
32.69 SY Flooring 70.39 LF Floor Perimeter
70.39 LF Ceil. Perimeter

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
56. Floor prep (scrape rubber back residue) 294,23 SF 0.59 0.00 34.72 208.32 (208.32) 0.00
57. Glue down carpet 338.36 SF 2.25 34.51 159.16 954,98 (954,98) 0.00
15 % waste added for Glue down carpet.
58, Cove base molding - rubber or vinyl, 70.39 LF 1.93 4.94 28.16 168,95 (168.95) 0.00
4" high
Totals: RoomS (Office) 39.45 222.04 1,332.25 1,332.25 0.00
—— r—__} : Room9 Height: 8’
766.10 SF Walls 692.92 SF Ceiling

Bf fhecial 1459.03 SF Walls & Ceiling 692.92 SF Floor

iti 76.99 SY Flooring 93.43 LF Floor Perimeter

| lee 107.43 LF Ceil. Perimeter

—SS—

18010765-UNITED-MUSL 12/4/2018 Page: 6

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 23 of 39

Qi JS|HELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410
(F) 267-479-0415

Subroom: Closet (1)

Height: 8'

 

 

245.33 SF Walls
299.83 SF Walls & Ceiling
6.06 SY Flooring
42.33 LF Ceil. Perimeter

54,50 SF Ceiling
54,50 SF Floor
28.33 LF Floor Perimeter

 

 

 

 

 

 

 

 

 

 

 

Missing Wall - Goes to Floor TX 6' 8" Opens into ROOM9
Missing Wall - Goes to Floor 7X 6'8" Opens into ROOM9
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
HAZ-MAT
59. Containment Barricr/Airlock/Decon. 21.00 SF 0.84 1.36 3,54 22.54 (0,00) 22.54
Chamber - portal egress/ingress*
60. Tear out asbestos vinyl floor covering 747.42 SF 2.84 7.62 426.06 2,556.35 (0.00) 2,556.35
(no haul off)
61. Remove asbestos floor mastic (no haul 747.42 SF 3.47 2.24 $19.16 3,114.95 (0.00) 3,114.95
off)
62. HEPA Vacuuming - Detailed - (PER 747.42 SF 0.75 40,36 112.12 713.05 (0.00) 713.05
SF)
63. Clean the floor 747.42 SF 0.50 27.39 74,84 475.94 (0.00) 475,94
64. Floor leveling cement / patch-in 747 42 SF 2.50 33.63 380.44 2,282.62 (2,282.62) 0.00
65. Vinyl tile 747.42 SF 3.51 99.11 544.50 3,267.05 (3,267.05) 9.00
66. Cove base molding - rubber or vinyl, 121.76 LF 2.46 {2.42 62.38 374,33 (374,33) 0.00
6" high
67. Paint masonry 1,011.44 SF 0.69 16,99 142.98 857.86 (428.95) 428,91
68. Paint door/window trim & jamb - 2 1.00 EA 24,32 0.24 4.90 29.46 (14.74) 14.72
coats (per side)
69. Paint door slab only - 2 coats (per side) 100EA 29,22 0.40 5.92 35,54 (17.77) 17.77
Totals: Room9 241.76 2,276.84 13,729.69 6,385.46 7,344.23
ig Roomil Height: 8°
i | 912.77 SF Walls 764.69 SF Ceiling
fay" peat fs 1677.46 SF Walls & Ceiling 764.69 SF Floor
j it 84.97 SY Flooring 114,10 LF Floor Perimeter
Eee 114.10 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
HAZ-MAT
70, Containment Barrier/Airlock/Decon. 21,00 SF 0.84 1.36 3,54 22.54 (0.00) 22.54
Chamber - portal egress/ingress*

18010765-UNITED-MUSL 12/4/2018 Page: 7

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 24 of 39

W@)JS|HELD

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

CONTINUED - Room10

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV _—DEPREC. ACV
71. Tear out asbestos vinyl floor covering 764.69 SF 2.84 7.80 435.90 2,615.42 (0.00) 2,615.42
(no haul off)

72, Remove asbestos floor mastic (no haul 764.69 SF 3.47 2.29 531.16 3,186.92 (0.00) 3,186.92
off)

73. HEPA Vacuuming - Detailed - (PER 764.69 SF 0.75 41.29 114,70 729.51 (0.00) 729,51
SF)

74, Clean the floor 764.69 SF 0.50 28,02 76.58 486,95 (0.00) 486.95
75, Floor leveling cement / patch-in 764.69 SF 2.50 34.41 389,22 2,335.36 (2,335.36) 0.00
76. Vinyl tile 764.69 SF 3.5 101.40 557.10 3,342.56 (3,342.56) 0.00
77, Cove base molding - rubber or vinyl, 114.10LF 2.46 11.64 58.46 350.79 (350.79) 0.00
6" high

78, Paint masonry 912.77 SF 0.69 15.33 129.02 774.16 (387.10) 387.06
79, Paint door/window trim & jamb - 2 1.00 EA 24.32 0.24 4,90 29,46 (14.74) 14.72
coats (per side)

80. Paint door slab only - 2 coats (per side) 1.00 EA 29,22 0.40 5.92 35.54 (17.77) 17.77
Totals: Room10 244.18 2,306.50 13,909.21 6,448.32 7,460.89

  

 

 

 

pain nines Room8 Height: 8'
: 513.70 SF Walls 292.01 SF Ceiling
g 805.72 SF Walls & Ceiling 292.01 SF Floor
| | 32.45 SY Flooring 63.02 LF Floor Perimeter
E 70.19 LF Ceil. Perimeter
Missing Wall - Goes to Floor 712" X 6' 8" Opens into ROOMS
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
HAZ-MAT
81. Containment Barrier/Airlock/Decon. 21.00 SF 0.84 1.36 3.54 22.54 (0.00) 22.54
Chamber - portal egress/ingress*
82, Tear out asbestos vinyl floor covering 292.01 SF 2.84 2.98 166.46 998.75 (0.00) 998.75
(no haul off)
83. Remove asbestos floor mastic (no haul 292.01 SF 3.47 0.88 202.84 1,216.99 (0.00) 1,216.99
off)
84. HEPA Vacuuming - Detailed - (PER 292.01 SF 0.75 15.77 43.80 278.58 (0.00) 278.58
SF)
85. Clean the floor 292.01 SF 0.50 10.70 29.24 185.95 (0.00) 185.95
86. Floor leveling cement / patch-in 292.01 SF 2.50 13,14 148.62 891.79 (891.79) 0.00
18010765-UNITED-MUSL 12/4/2018 Page: 8

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 25 of 39

i) JSIHELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103
(P) 267-479-0410

(F) 267-479-0415

CONTINUED - Room’

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
87. Viny! tile 292.01 SF 351 38.72 212,74 1,276.42 (1,276.42) 0.00
88. Cove base molding - rubber or vinyl, 63.02 LF 2.46 6.43 32,28 193.74 (193.74) 0.00
6" high
89, Paint masonry 513.70 SF 0.69 8.63 72.62 435.70 (217.87) 217,83
90. Paint door/window trim & jamb - 2 1.00 EA 24.32 0.24 4.90 29,46 (14.74) 14.72
coats (per side)
91, Paint door slab only - 2 coats (per side) LOOEA 29.22 0.40 5.92 35.54 (17.77) 17.77
Totals: Room8 99,25 922.96 5,565.46 2,612.33 2,953.13
bees | |" ee
ve Room12 Height: 3'
723.98 SF Wails 510.66 SF Ceiling
sisiaile 2 a 1234.64 SF Walls & Ceiling 510.66 SF Floor
i 56.74 SY Flooring 90.50 LF Floor Perimeter
90.50 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
92. Remove Glue down carpet 510.66 SF 0.53 0.00 54.14 324.79 (0.00) 324.79
93, Glue down carpet 587.26 SF 2.25 59.90 276.24 1,657.48 (1,657.48) 0.00
15 % waste added for Glue down carpet.
94, Floor prep (scrape rubber back residue) 510.66 SF 0.59 0.00 60,26 361,55 (361.55) 0.00
95. Cove base molding - rubber or vinyl, 90.50 LF 2.46 9,23 46.36 278,22 (278.22) 0.00
6" high
Totals: Room12 69.13 437.00 2,622.04 2,297.25 324.79
Corridor Height: 8'

 

2419.81 SF Walls

 

Missing Wall - Goes to Floor 3'X 6' 8"

18010765-UNITED-MUSL

3802.77 SF Walls & Ceiling
153,66 SY Flooring
304.98 LF Ceil. Perimeter

1382.96 SF Ceiling
1382.96 SF Floor
301.98 LF Floor Perimeter

Opeus into WOMENS_BATH

12/4/2018 Page: 9

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 26 of 39

qu IS|HELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
96, Clean floor, strip & wax 1,382.96 SF 0.73 80.69 203.42 1,293.67 (0.00) 1,293.67
Totals: Corridor 80.69 203.42 1,293.67 0.00 1,293.67
Total: 2nd Floor 1,480.27 13,115.62 79,094.35 37,963.76 41,130.59
Main Level
—_*_— rf RoomS Height: 8'
dat

| Bur 912.77 SF Walls 764.69 SF Ceiling

Hl S Rooms n 1677.46 SF Walls & Ceiling 764.69 SF Floor

| inp 84.97 SY Flooring 114.10 LF Floor Perimeter

— neti i 114.10 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
97, R&R Drywail - hung, taped, ready for 191,17 SF 1.84 5.62 71.46 428.83 (146.39) 282.44
texture - substrate for ceiling tile*
98, R&R Acoustic ceiling tile furring 191.17 SF 0.81 2.29 31.44 188.58 (55,13) 133.45
99, R&R Acoustic ceiling tile 191.17 SF 3.43 17.55 134.66 807.93 (291,14) 516.79
100. Seal & paint acoustic ceiling tile 764.69 SF 0.95 13.31 147.96 887.73 (443.87) 443,86
101. R&R Fluorescent light fixture 2.00 EA 112.41 6.27 46.22 277.31 (249.21) 28.10
102. Remove Chalkboards, Tackboards, & 42.00 SF 0.33 0.00 2.78 16.64 (0.00) 16.64
Markerboards
103. Install Chalkboards, Tackboards, & 42.00 SF 2.21 0.00 18.56 111,38 (0.00) 111.38
Markerboards
104. Paint masonry 912.77 SF 0.69 15.33 129.02 774.16 (387.10) 387,06
105. Paint door/window trim & jamb - 2 1.00 BA 24.32 0.24 4.90 29.46 (14.74) 14,72
coats (per side)
106, Paint door slab only - 2 coats (per 1,.00EA 29,22 0.40 5.92 35.54 (17.77) Tad
side)
HAZ-MAT
107. Containment Barrier/Airlock/Decon. 21.00 SF 0.84 1.36 3.54 22.54 (0.00) 22.54
Chamber - portal egress/ingress*
108, Tear out asbestos vinyl floor covering 764.69 SF 2.84 7,80 435.90 2,615.42 (0.00) 2,615.42
(no haul off)
109. Remove asbestos floor mastic (no 764.69 SE 3.47 2.29 531.16 3,186.92 (0.00) 3,186.92
haul off)
110. HEPA Vacuuming - Detailed - (PER 764.69 SF 0.75 41,29 {14.70 729,51 (0.00) 729.51
SF)
ILL, Clean the floor 764.69 SF 0.50 28.02 76.58 486.95 (0.00) 486.95
112, Floor leveling cement / patch-in 764.69 SF 2.50 34.41 389.22 2,335.36 (2,335.36) 0.00
113. Vinyl tile 764.69 SF 3.51 101.40 557.10 3,342.56 (3,342.56) 0.00
114, Cove base molding - rubber or vinyl, 114.10 LF 2.46 11.64 58.46 350.79 (350.79) 0.00
6" high
1801076S-UNITED-MUSL 12/4/2018 Page: 10

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 27 of 39

 

 

a JSIHELD
1845 Walnut St. Suite 2300
Philadelphia, PA 19103
(P) 267-479-0410
(F) 267-479-0415
CONTINUED - Room5
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
Totals: Room5 289.22 2,759.58 16,627.61 7,634.06 8,993.55

 

Sump Room Height: 8'
363.21 SF Walls 143.41 SF Ceiling
506.61 SF Walls & Ceiling 143.41 SF Floor
15.93 SY Flooring 44.90 LF Floor Perimeter
47.90 LF Ceil. Perimeter

 

 

 

 

 

 

Missing Wall - Goes to Floor 3'X 6’ 8" Opens into SUMP_PUMP_EN
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
115. Stucco patch / small repair - ready for 1.00 EA 170.02 0.96 34.20 205.18 (129.25) 75.93
color

116. Seal & paint stucco 143.41 SF 1.16 2.32. 33.74 202.42 (101,22) {01.20
117. Paint masonry 363.21 SF 0.69 6.10 51.34 308.05 (154,04) 154.01
118. Paint concrete the floor 143.41 SF 0.74 1.64 21.54 129,30 (64.66) 64.64
Totals: Sump Room 11.02 140.82 844,95 449.17 395.78

$$ 28 et

 

 

 

ie Room6é Height: 8°
“3 741.79 SF Walls 534.63 SF Ceiling
fheaiais . 1276.42 SF Walls & Ceiling 534,63 SF Floor
59.40 SY Flooring 92.72 LF Floor Perimeter
4 92.72 LF Ceil. Perimeter

 

 

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
119. R&R Acoustic ceiling tile 12.00 SF 3.43 1.10 8.46 50.72 (18,27) 32.45
120. Seal & paint acoustic ceiling tile 534.63 SF 0.95 9.30 103.44 620.64 (310.32) 310.32
Totals: Room6 10.40 111.90 671.36 328.59 342.77
18010765-UNITED-MUSL 12/4/2018 Page: 11

Case ID: 190400048 ©
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 28 of 39

Wh) JSIHELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

 

 

Ream

af

 

 

 

 

Room1

Height: 8'

 

708.83 SF Walls
1199.11 SF Walls & Ceiling
54.48 SY Flooring
88.60 LF Ceil. Perimeter

490.28 SF Ceiling
490.28 SF Floor
88.60 LF Floor Perimeter

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
121. R&R Acoustic ceiling tile 122.57 SF 3.43 11.25 86,34 518.01 (186.67) 331.34
122, Seal & paint acoustic ceiling tile 490.28 SF 0.95 8.53 94.86 569.16 (284.60) 284.56
Totals: Roomi 19.78 181,20 1,087.17 471.27 615.90
a 22! 9!
rr Room7 Height: 8'
703.54 SF Walls 483.16 SF Ceiling
a Hn 1186.71 SF Walls & Ceiling 483.16 SF Floor
i 53.68 SY Flooring 87.94 LF Floor Perimeter
87.94 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
123. R&R Drywall - hung, taped, ready for 120.79 SF 1.84 3.55 45.18 270.99 (92.50) 178.49
texture - substrate for ceiling tile*
124, R&R Acoustic ceiling tile furring 120.79 SF 0.81 1.45 19.86 119.15 (34.82) 84.33
125, R&R Acoustic ceiling tile 120.79 SF 3.43 11.09 85,08 510.48 (183.96) 326.52
126. Seal & paint acoustic ceiling tile 483.16SF 0.95 8.41 93,48 560.89 (280.45) 280.44
127. Paint masonry 703.54 SF 0.69 11.82 99.44 596.70 (298.35) 298.35
128, Paint door/window trim & jamb - 2 1.00 EA 24.32 0.24 4.90 29,46 (14.74) 14.72
coats (per side)
129, Paint door slab only - 2 coats (per LOO EA 29,22 0.40 5.92 35.54 (17.77) 17.77
side)
Totals: Room7 36.96 353.86 2,123.21 922.59 1,200.62
18010765-UNITED-MUSL 12/4/2018 Page: 12

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 29 of 39

QOISIHELD

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 | Room3 Height: 8'
45'g"
1137.52 SF Walls 764,99 SF Ceiling
nica 1902.51 SI Walls & Ceiling 764.99 SF Floor
85.00 SY Flooring 142.19 LF Floor Perimeter
142.19 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV _—DEPREC. ACV
130. R&R Drywall - hung, taped, ready for 191,25 SF 1.84 5.62 71.50 429,02 (146.44) 282.58
texture - substrate for ceiling tile*
131. R&R Acoustic ceiling tile furring 191.25 SF 0.81 2.30 31.44 188.65 (55.13) 133.52
132. R&R Acoustic ceiling tile 191.25 SF 3.43 17.56 134,72 808.27 (291.29) 516.98
133. Seal & paint acoustic ceiling tile 764.99 SF 0.95 13.31 148.00 888.05 (444.03) 444,02
134. R&R Fluorescent light fixture 2.00 EA 112.41 6.27 46,22 277,31 (249.21) 28.10
135. Paint masonry 1,137.52 SF 0.69 19.41 160.80 964.80 (482.41) 482.39
136. Paint door/window trim & jamb - 2 L.00EA 24,32 0.24 4.90 29.46 (14.74) 14.72
coats (per side)
137. Paint door slab only - 2 coats (per 1.00 EA 29.22 0.40 5:92 35,54 (17.77) 17.77
side)
HAZ-MAT
138, Containment Barrier/Airlock/Decon. 21.00 SF 0.84 1.36 3,54 22,54 (0.00) 22.54
Chamber - portal egress/ingress* .
139, Tear out asbestos vinyl floor covering 764.99 SF 2.84 7.80 436.08 2,616.45 (0.00) 2,616.45
{no haul off)
140, Remove asbestos floor mastic (no 764.99 SF 3.47 2.30 531.36 3,188.18 (0.00) 3,188.18
haul off)
141. HEPA Vacuuming - Detailed - (PER 764.99 SF 0.75 41.30 114.74 729.78 (0.00) 729,78
SE)
142, Clean the floor 764.99 SF 0.50 28.04 76.60 487.14 (0.00) 487.14
143, Floor leveling cement / patch-in 764.99 SF 2.50 34.42 389.38 2,336.28 (2,336.28) 0.00
144. Vinyl tile 764.99 SF 3.51 101.44 557.30 3,343.85 (3,343.85) 0.00
145. Cove base molding - rubber or vinyl, 142.19 LF 2.46 14.50 72.86 437.15 (437.15) 0.00
6" high
Totals: Room3 295.97 2,785.36 16,782.47 7,818.30 8,964.17
es 27! |
Fg Rooms Height: 8'
696.04 SF Walls 473.07 SF Ceiling
ea fsaal alee 1169.11 SF Walls & Ceiling 473.07 S¥ Floor
1 52.56 SY Flooring 87.01 LF Floor Perimeter
87.01 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
18010765-UNITED-MUSL 12/4/2018 Page: 13

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 30 of 39

 

 

 

 

 

WIS|HELD

1845 Walnut St. Suite 2300

Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

CONTINUED - Room’

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
146, R&R Drywall - hung, taped, ready for 118.27 SF 1,84 3.48 44.22 265.31 (90.57) 174.74
texture - substrate for ceiling tile*
147, R&R Acoustic ceiling tile furring 118.27 SF 0.81 1,42 19.44 116.66 (34.10) 82.56
148. R&R Acoustic ceiling tile 118.27 SF 3.43 10,86 83.30 499,83 (180.12) 319.71
149, Seal & paint acoustic ceiling tile 473.07 SF 0.95 8.23 91,52 549.17 (274.59) 274.58
150. R&R Fluorescent light fixture 2.00 EA 112.41 6.27 46,22 277,31 (249.21) 28.10
151, Paint masonry 696.04 SF 0.69 11.69 98.40 590.36 (295.19) 295.17
152, Paint door/window trim & jamb - 2 1.00EA 24,32 0.24 4,90 29.46 (14.74) 14,72
coats (per side)
153. Paint door slab only - 2 coats (per 1.00 EA 29,22 0.40 5,92 35.54 (17.77) 17.77
side)
HAZ-MAT
154, Containment Barrier/Airlock/Decon, 21.00 SF 0.84 1.36 3,54 22.54 (0.00) 22.54
Chamber - portal egress/ingress* .
155. Tear out asbestos vinyl floor covering 473.07 SF 2.84 4.83 269.66 1,618.01 (0.00) 1,618.01
(no haul off)
156. Remove asbestos floor mastic (no 473.07 SF 3.47 1.42 328.60 1,971.57 (0.00) 1,971.57
haul off)
157. HEPA Vacuuming - Detailed - (PER 473.07 SF 0.75 25.55 70.96 451.31 (0.00) 451.31
SF)
158. Clean the floor 473.07 SF 0.50 17.33 47.36 301.23 (0.00) 301.23
159, Floor leveling cement / patch-in 473.07 SF 2.50 229 240.80 1,444.77 (1,444.77) 0.00
160. Viny] tile 473.07 SF 3.51 62.73 344,64 2,067.85 (2,067.85) 0.00
161. Cove base molding - rubber or vinyl, 87.01 LF 2.46 8.88 44.58 267.50 (267,50) 0.00
6" high
Totals: Room8 185.98 1,744.06 10,508.42 4,936.41 5,572.01

fe 25! 10)" ently ay

 

 

 

93.78 LF Ceil. Perimeter

ry = Room11 (No Number) Height: 8'
] 750.27 SE Walls 546.04 SF Ceiling
 Hecan| 1 tNo Be nber} UY 1296.31 SF Walls & Ceiling 546.04 SF Floor
afc 60.67 SY Flooring 93.78 LF Floor Perimeter

 

 

 

 

meee
——$—25'¢"

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACY
162. R&R Fluorescent light fixture 2.00 EA 112.41 6.27 46.22 277,31 (249.21) 28,10
18010765-UNITED-MUSL 12/4/2018 Page: 14

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 31 of 39

Quy ISIHELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410
(F) 267-479-0415

CONTINUED - Room11 (No Number)

 

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
ba Detach & Reset Fluorescent light 2.00 EA 72.64 0.00 29.06 174.34 (0.00) 174.34
ovine Acoustic ceiling tile furring 546.04 SF 0.81 6.55 89.78 538.62 (157.42) 381.20
165. R&R Acoustic ceiling tile 546.04 SF 3.43 50.13 384.60 2,307.65 (831.61) 1,476.04
Totals: Room11 (No Number) 62.95 549.66 3,297.92 1,238.24 2,059.68

= => Room9 (No Number) Height: 8

 

 

 

 

By
4
Rote’ (Mo burebers 2
E

 

723.98 SE Walls
1234.64 SF Walls & Ceiling
56.74 SY Flooring
90.50 LF Ceil. Perimeter

510.66 SF Ceiling
510.66 SF Floor
90.50 LF Floor Perimeter

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
166. R&R Fluorescent light fixture 3,00 EA 112.41 Al 69.32 415.96 (373.81) 42.15
167. Detach & Reset Fluorescent light 5.00 EA 72.64 0,00 72.64 435.84 (0.00) 435,84
fixture
168. R&R Acoustic ceiling tile furring 510.66 SF 0.81 6.13 83.96 $03.73 (147.22) 356.51
169. R&R Acoustic ceiling tile 510.66 SF 3.43 46,88 359,68 2,158.12 (777.73) 1,380.39
Totals: Room9 (No Number) 62.42 585.60 3,513.65 1,298.76 2,214.89
Corridor Height: 8'

 

 

2327.09 SF Walls

3719.59 SF Walls & Ceiling
154,72 SY Flooring
293.39 LF Ceil. Perimeter

1392.50 SF Ceiling
1392.50 SF Floor
290.39 LF Floor Perimeter

 

Missing Wall 9'10" X 8° Opens into HALLWAY__ ST

Missing Wall - Goes to Floor 3'X 6's" Opens into WOMENS_BATH

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
18010765-UNITED-MUSL 12/4/2018 Page: 15

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 32 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

one
QO ISIHELD
1845 Walnut St. Suite 2300
Philadelphia, PA 19103
(P) 267-479-0410
(F) 267-479-0415
CONTINUED - Corridor
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC, ACV
170. R&R Acoustic ceiling tile 4.00 SF 3.43 0.37 2.82 16.91 (6.10) 10.81
171. Seal & paint acoustic ceiling tile 1,392.50 SF 0.95 24,23 269.42 1,616.53 (808.28) 808.25
172. Clean floor 1,392.50 SF 0.34 34.09 94.70 602.24 (0,00) 602.24
173, Clean the walls 2,327.09 SF 0.26 45.07 121.28 771.39 (0.00) 71.39
174. Paint the walls - two coats 2,327.09 SF 0.77 27,93 363.96 2,183.75 (1,091.88) 1,091.87
Totals: Corridor 131.69 852.18 5,190.82 1,906.26 3,284.56
— Room6 (No Number) Height: 8'
709.42 SF Walls 491.07 SF Ceiling
Pini ple Nurribert fe 1200.49 SF Walls & Ceiling 491.07 SF Floor
' 54.56 SY Flooring 88.68 LF Floor Perimeter
88.68 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
175. R&R Acoustic ceiling tile 8.00 SF 3.43 0.73 5.62 33.79 (12.17) 21.62
176, Seal & paint acoustic ceiling tile 491.07 SF 0.95 8.54 95.00 570.06 (285.03) 285.03
Totals: Room6 (No Number) 9.27 100.62 603.85 297.20 306.65
Cafeteria Height: 8'
2463.56 SF Walls 5778.50 SF Ceiling
ichinis 3 8242.06 SF Walls & Ceiling 5778.50 SF Floor
642.06 SY Flooring 307.17 LF Floor Perimeter
5 ‘311.83 LF Ceil, Perimeter
Missing Wall - Goes to Floor 4' 8" X 6'8" Opens into STAIRYWAY_DO
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC, ACV
177. Paint masonry 2,463.56 SF 0.69 41.39 348.26 2,089.51 (1,044.77) 1,044.74
178. Paint door/window trim & jamb - 2 5.00 EA 24.32 1.49 24.56 147.35 (73.68) 73.67
coats (per side)
18010765-UNITED-MUSL 12/4/2018 Page: 16

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 33 of 39

 

 

QwJS|HELD

1845 Walnut St. Suite 2300

Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

CONTINUED - Cafeteria

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC, ACV
HAZ-MAT
179, Containment Barrier/Airlock/Decon. 762.00 ST 0.84 49.52 128.66 818.26 (0.00) 818.26
Chamber - portal egress/ingress*
180. Finish Carpenter - per hour - labor 32,00 HR 63.75 0.00 408.00 2,448.00 (0.00) 2,448.00

time to detach/reset folding partition door
to facilitate floor replacement*

 

 

 

 

181. Tear out asbestos vinyl floor covering 5,778.50 SF 2.84 58.94 3,293.96 19,763.84 (0.00) 19,763.84
(no haul off)

182. Remove asbestos floor mastic (no 5,778.50 SF 3.47 17,34 4,013.74 24,082.48 (0.00) 24,082.48
haul off)

183. HEPA Vacuuming - Detailed-(PER 5,778.50 SF 0.75 312.04 866.78 5,512.70 (0.00) 5,512.70
SF)

184, Clean the floor 5,778.50 SF 0.50 211,74 578.56 3,679.55 (0.00) 3,679.55
185, Floor leveling cement / patch-in 5,778.50 SE 2.50 260.03 2,941.26 17,647.54 (17,647.54) 0.00
186. Viny! tile 5,778.50 SF 3.51 766.23 4,209.74 25,258.51 (25,258.51) 0.00
187, Cove base molding - rubber or vinyl, 307.17 LF 2.46 31.33 157,38 944.35 (944.35) 0.00
6" high

Totals: Cafeteria 1,749.75 16,970.90 102,392.09 44,968.85 57,423.24
Total: Main Level 2,865.41 27,135.74 163,643.52 72,269.70 91,373.82

General Conditions

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC, ACV
188. Commercial Supervision / Project 24.00 HR 74,50 0.00 357.60 2,145.60 (0.00) 2,145.60
Management - per hour

189, General Laborer - per hour - h/d 16.00 HR 37.53 0.00 120.10 720.58 (0.00) 720.58
materials, general cleaning*

190. Dumpster load - used for general LOOEA 761.00 0.00 152.20 913.20 (0,00) 913.20
demolition debris*

191. Hazardous Waste/Moid Cleaning- 80.00 HR 74,38 428.42 1,190.08 7,568.90 (0.00) . 7,568.90

Supervisory/Admin- per hour - full time
supervision for abatement project*

192. Neg. air fan/Air scrub.-XLrg (per 24 24,00 DA 140.00 241.92 672.00 4,273.92 (0.00) 4,273.92
hr period)-No monit. - allow 1 unit per
room/area for 2 days*
193, Carbon vapor filter (for air scrubber) - 6.00 EA 102.80 79.14 129,84 825.78 (0.00) 825.78
24" x 24"
194. Dumpster load - asbestos abatement 1.00 EA 1,400.00 100.80 280.00 1,780.80 (0.00) 1,780.80
container
18010765-UNITED-MUSL 12/4/2018 Page: 17 '

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 34 of 39

Wi JSIHELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410
(F) 267-479-0415

CONTINUED - General Conditions

 

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
195. Asbestos test fee - post abatement 1.00 EA $00.00 36.00 100.00 636.00 (0.00) 636.00
testing*

196, Final cleaning - construction - 16,087. SF 0.15 173.74 482,62 3,069.41 (0.00) 3,069.41
Commercial 00

197. Taxes, insurance, permits & fees - LOOEA 0.00 0.00 0.00 0.00 (0.00) 0,00
TBD/excluded*

Totals: General Conditions 1,060.02 3,484.44 21,934.19 0.00 21,934.19
Line Item Totals: 18010765-UNITED-MUSL 5,405.70 43,735.80 264,672.06 110,233.46 154,438.60

Grand Total Areas:

33,815.11 SF Walls
24,350.71 SF Floor
0.00 SF Long Wall

24,350.71 Floor Area
11,288.28 Exterior Wall Area

0.00 Surface Area
0.00 Total Ridge Length

18010765-UNITED-MUSL

24,350.71 SF Ceiling
2,705.63 SY Flooring
0.00 SF Short Wall

25,287.13 Total Area

1,254.25 Exterior Perimeter of
Walls

0.00 Number of Squares
0.00 Total Hip Length

58,165.82
4,205.94
4,331.61

34,259.22

0.00

SF Walls and Ceiling
LF Floor Perimeter
LF Ceil. Perimeter

Interior Wall Area

Total Perimeter Length

12/4/2018

Page: 18

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 35 of 39

WD ISIHELD

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

 

 

Summary
Line Item Total 215,530.56
Material Sales Tax 3,096.77
Cleaning Mt! ‘Tax 52.09
Subtotal 218,679.42
Overhead 21,867.90
Profit 21,867.90
Cleaning Sales Tax 2,256.84
Replacement Cost Value $264,672.06
Less Depreciation (110,233.46)
Actual Cash Value $154,438.60
Net Claim $154,438.60
Total Recoverable Depreciation 110,233.46
Net Claim if Depreciation is Recovered $264,672.06
18010765-UNITED-MUSL 12/4/2018 Page: 19

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 36 of 39

QOJSIHELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

Recap of Taxes, Overhead and Profit

Overhead = Profit(10%) Material Sales Cleaning Mtl Cleaning Sales Clothing Acc Manuf. Home Storage Rental

 

 

 

(10%) Tax (6%) Tax (6%) Tax (6%) Tax (6%) Tax (6%) Tax (6%)
Line Items
21,867.90 21,867.90 3,096.77 52.09 2,256.84 0.00 0.00 0.00
Total
21,867.90 21,867.90 3,096.77 52.09 2,256.84 0.00 0.00 0.00
18010765-UNITED-MUSL 12/4/2018 Page: 20

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 37 of 39

QWIS|IHELD

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

Recap by Room

Estimate: 18010765-UNITED-MUSL

Area: 2nd Floor

 

 

Room13 13,472.13 6.25%
Bathroom-1 2,696.89 1.25%
Room2 (No Number) 8,357.65 3.88%
Rooml1 8,003.31 3.71%
Room4 (No Number) 659,38 0.31%
Room5 (Office) 1,070.76 0.50%
Room9 11,211.09 §.20%
Room10 11,358.53 5.27%
Room8 4,543.25 2.11%
Room12 2,115.91 0.98%
Corridor 1,009.56 0.47%
Area Subtotal: 2nd Floor 64,498.46 29.93%

Area: Main Level

 

 

 

 

 

 

Room5 13,578.81 6.30%
Sump Room 693.11 0.32%
Room6 549.06 0.25%
Roomil 886.19 0.41%
Room7 1,732.39 0.80%
Room3 13,701.14 6.36%
Rooms 8,578.38 3.98%
Room11 (No Number) 2,685.31 1.25%
Room9 (No Number) 2,865.63 1.33%
Corridor 4,206.95 1.95%
Room6 (No Number) 493.96 0.23%
Cafeteria . 83,671.44 38.82%
Area Subtotal: Main Level 133,642.37 62.01%
General Conditions 17,389.73 8.07%
Subtotal of Areas 215,530.56 100.00%
Total 215,530.56 100.00%
18010765-UNITED-MUSL . 12/4/2018 Page: 21

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19

W)JS|HELD

Page 38 of 39

 

1845 Walnut St. Suite 2300
Philadelphia, PA 19103

(P) 267-479-0410

(F) 267-479-0415

Recap by Category with Depreciation

 

 

 

 

 

O&P Items RCV Deprec. ACV
ACOUSTICAL TREATMENTS 8,025.57 3,370.74 4,654.83
CABINETRY 382.13 382.13
CLEANING 4,501.10 4,501.10
CONCRETE & ASPHALT 28,333.79 28,333.79 0.00
GENERAL DEMOLITION 75,696.88 75,696.88
DRYWALL 1,373.52 576.86 796.66
FLOOR COVERING - CARPET 3,103.03 3,103.03 0.00
FLOOR COVERING - VINYL 43,351.51 43,351.51 0.00
FINISH CARPENTRY / TRIMWORK 2,040.00 2,040.00
FINISH HARDWARE 92.82 92.82
HAZARDOUS MATERIAL REMEDIATION 26,792.97 26,792.97
LABOR ONLY 2,388.48 2,388.48
LIGHT FIXTURES 2,528.82 2,020.34 508.48
PAINTING 16,749,92 8,375.01 8,374.91
STUCCO & EXTERIOR PLASTER 170.02 107.11 62.91
O&P Items Subtotal 215,530.56 89,238.39 126,292.17
Material Sales Tax 3,096.77 2,622.75 474.02
Cleaning Mtl Tax 52.09 : 52.09
Overhead 21,867.90 9,186.16 12,681.74
Profit 21,867.90 9,186.16 12,681.74
Cleaning Sales Tax 2,256.84 2,256.84
Total 264,672.06 110,233.46 154,438.60
18010765-UNITED-MUSL 12/4/2018 Page: 22

Case ID: 190400048
Case 2:19-cv-01991-WB Document1 Filed 05/07/19 Page 39 of 39

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Defendant’s Notice of

Removal! was served via email and first-class U.S. Mail, postage prepaid, this 7th day of May,
2019, on the following counsel of record:

Stan Shnayder, Esq.

Kats, Jamison & Associates

1 Bustleton Pike

Feasterville, PA 19053

Steven Feinstein, Esq.

Feinstein Law Office

107 Wayne Court

West Chester, PA 19380

Counsel for Plaintiff

Abel fee, —

Alexandra Rogin, Esq. e
